                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


ISAAC OLAOGUN,

                    Plaintiff,

v.                                                     Case No: 6:19-cv-339-Orl-40TBS

BANK OF AMERICA N.A.,

                    Defendant/Third
                    Party Plaintiff,

TD BANK, N.A.,

                    Third Party
Defendant.
                                        /

                                        ORDER

      This cause comes before the Court on Third-Party Defendant TD Bank, N.A.’s

Motion to Dismiss (Doc. 21 (the “Motion”)), filed January 11, 2019. The Motion sought to

dismiss the claims Third-Party Plaintiff Bank of America, N.A. (“BOA”), brought against

TD Bank, N.A. (“TD”), in BOA’s Third-Party Complaint (Doc. 15). (Doc. 21). The Motion

asserted personal jurisdiction and venue grounds in support of dismissal. (Id.). The Local

Rules of the U.S. District Court for the Southern District of Texas—where this case was

pending before being transferred to this Court—require “any response to a motion be filed

no later than 21 days after the motion is filed.” Leon v. Koch Indus., No. 2:17–CV–288,

2017 WL 5484696, at *1 (S.D. Tex. Nov. 14, 2017). “Failure to respond to a motion will

be taken as a representation of no opposition.” S.D. Tex. Local Rule 7.4. BOA did not

respond to the Motion and the time to do so has passed.
      In the absence of a response, the Court finds that the Motion is due to be granted

as unopposed. Accordingly, it is ORDERED AND ADJUDGED as follows:

          1. Third-Party Defendant TD Bank, N.A.’s Motion to Dismiss (Doc. 21) is

             GRANTED.

          2. Bank of America, N.A.’s Third-Party Complaint (Doc. 15) is DISMISSED

             WITHOUT PREJUDICE.

          3. On or before Thursday, February 28, 2019, BOA may file an amended

             complaint. Failure to timely file will result in dismissal of Bank of America,

             N.A.’s action against TD Bank, N.A. with prejudice.

      DONE AND ORDERED in Orlando, Florida on February 21, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                            2
